Citation Nr: 0300409	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  98-15 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of malaria.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right ankle laceration.

(The issues of entitlement to restoration of a 10 percent 
rating for post-traumatic stress disorder (PTSD) and an 
increased rating for PTSD, currently evaluated as non-
compensable will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966, March 1968 to November 1970, and July 1971 
to August 1975.  

The veteran's DD-214 show that he was issued a Combat 
Infantryman Badge and an Air Medal.  The veteran is also 
shown to have served three tours of duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In October 2001 the Board remanded the above noted issues 
for additional development.  

Further development will be conducted on the issues of 
entitlement to restoration of a 10 percent rating for PTSD 
and an increased rating for PTSD pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  There are no objective symptoms of residuals of 
malaria.  

2.  There are no objective symptoms of residuals of a 
right ankle laceration.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R.§ 4.31, Part 4, Diagnostic Code 6304 (2002).

2.  The criteria for an increased (compensable) evaluation 
rating for residuals of a right ankle laceration have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20. 4.31, Part 4, Diagnostic Codes 5299-5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date, with the exception of the amendments relating to 
claims to reopen previously denied claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, 
the information and evidence needed is that which would 
demonstrate that an increased ratings for residuals of a 
right ankle laceration, and malaria are warranted.  Such 
action was accomplished by means of statement of the case, 
the supplemental statements of the case, and a September 
2002 letter from the RO to the veteran.  

In October 2001 the Board informed the veteran of the 
provisions of the VCAA as well as informing the veteran 
that he needed to identify relevant evidence and provide 
contact information.  In February 2001 and September 2002 
the RO informed the veteran of the provisions of the VCAA 
as well as informing the veteran that he needed to 
identify relevant evidence and provide contact 
information.  These documents informed the veteran of the 
relevant criteria, and evidence needed, by which an 
increased rating for PTSD and increased (compensable) 
ratings for residuals of a right ankle laceration, and 
malaria could be granted.  He was also notified of the 
information needed through letters from VA seeking 
additional evidence.  In particular, in January 2001, he 
was notified by the RO that the Board had returned his 
case to the RO, and that additional information was 
needed.  He was advised that he was to furnish the names 
and addresses of all health care providers who have 
treated him for his disabilities, which were not currently 
of record.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the Supplemental Statement of the Case 
furnished the veteran and his representative in October 
2001 sets forth the duty to assist requirements of the 
VCAA.  

In view of these actions by VA, the Board finds that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  The 
Board is satisfied that all medical records relative to 
treatment for any residuals of malaria and right ankle are 
on file.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by 
the letters sent to the appellant. The Board is satisfied 
that all medical records relative to treatment for any 
residuals of malaria and right ankle are on file.  VA has 
satisfied its duties to notify and assist the appellant in 
this case.  

Factual Background

The service medical records (SMR's) reveal that the 
veteran injured his right ankle when he received a 
laceration that was cleaned and pressure dressed.  The 
SMR's show that the veteran had malaria while in Vietnam 
in 1968.  

Outpatient treatment records from the veteran's private 
physician showed that the veteran was treated 
intermittently from December 1996 to August 1999.  These 
records are devoid of treatment for malaria, or a right 
ankle.  The diagnosis given was malaria with a notation of 
tertian and quartam.  

The veteran underwent a VA examination in October 1997 
that shows that in 1968 the veteran had malaria with a 
high fever of 105 in the field.  He was med-evacuated to 
another location where he stayed there overnight and was 
treated with Quinine.  The fever went away after 
administration of the medicine.  He was transferred an 
additional time to another camp for a period of a month 
where he was treated with Quinine.  In 1969 the veteran 
felt feverish and sick and he was again treated for 
malaria.  Since his separation from service the veteran 
has not had serious problems secondary to his malaria 
besides being unable to give blood.  The examiner noted 
the following diagnosis: history of malaria and relapse 
without major residuals afterward.  

A letter from the veteran's private physician dated August 
1999 contains a diagnosis of malaria that was 
intermittently severe with a notation of vivax and 
falciparum.  

The veteran underwent a VA examination in August 1999 for 
malaria.  At that time it was reported that the veteran 
had no symptoms.  The diagnosis was history of malaria, 
April and October 1968 with no residuals thereafter. 

The veteran underwent a VA examination in May 2000.  The 
examiner noted that he had reviewed the veteran's claim 
folder prior to the examination.  It was noted that the 
veteran has had no record of problems with disease 
activity since 1968.  The veteran was told that he was 
never able to give blood and that the infection would 
never clear.  The veteran has had no exacerbations or 
remissions.  The veteran had thick and thin smears 
performed on May 2000 and there were no blood parasites 
seen on searching.  The veteran has an abdominal 
ultrasound done on November 1999 that revealed no 
hepatosplenomegaly but did show a fatty liver.  The 
impression was that currently the veteran has zero 
disability for malaria.  The examiner also noted that the 
veteran does have a history of malaria in April and 
October 1968 with no residuals thereafter, other than 
being told that he could not give blood.  

The veteran underwent a VA examination in July 2000.  The 
examiner noted that the veteran adamantly claimed that his 
right ankle gives him no problems whatsoever and that he 
has never had an injury to his right ankle.  The examiner 
stated that the veteran said that he did not know why they 
think that there is a service-connected right ankle 
injury.  He also stated that he thought that it might be 
because he was humping that big old pack in Vietnam that 
weighed 80 pounds, but that it did not give him any 
trouble in the right ankle.  The veteran stated that the 
only trouble that he has ever had with his right side was 
when he was 17 years old and a 500-pound drag rolled over 
his little toe and broke it.  They treated the toe with a 
Band-Aid and it was fine.  On further questioning the 
veteran denied excess fatigability, limitation of 
function, loss of range of motion, or flare-ups related to 
his right lower extremity.

The veteran denied any pain in his right lower extremity 
or ankle.  He does not use a brace on either leg.  He 
ambulates as far as he wants to for as long as he wants to 
without any difficulty.  X-rays of the right ankle were 
normal.  The impression was of a normal right ankle.  The 
examiner noted under diagnoses that once again that the 
veteran denies any problem with his right lower extremity, 
and that he could not find any problems with the right 
ankle.

The veteran's spouse submitted a statement received in 
October 2002 with regard to the symptoms the veteran was 
experiencing form his PTSD. 

Analysis

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  While 
the regulations require review of the recorded history of 
a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, 
the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002). When a condition not listed in the VA Schedule of 
Rating Disabilities is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2002).

To summarize, lay statements describing the symptoms of a 
disability are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
However, these statements must be viewed in conjunction 
with the objective medical evidence and the pertinent 
rating criteria.

Entitlement to an increased (compensable) rating for 
residuals of malaria.

The RO has assigned a noncompensable rating for the 
residuals of malaria under Diagnostic Codes 6304 in 
accordance with the criteria set forth in the VA's 
Schedule for Rating Disabilities, 38 C.F.R.§ Part 4.  
Diagnostic Code 6304.  

Under Diagnostic Code 6304 a 100 percent rating for 
malaria is assigned when there is an active disease 
process.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, malaria 
is to be rated as residuals such as liver or spleen damage 
under the appropriate system. See 38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  

The record shows that the veteran suffered from malaria in 
1968 while on active duty.  The Board notes that private 
letter from the veteran's physician dated August 1999 gave 
a diagnosis of malaria that was intermittently severe with 
a notation of vivax and falciparum.  However, the most 
recent May 2000 VA examination shows that the veteran 
stated that he has had no record of problems with disease 
activity since 1968.  The veteran has had no exacerbation 
or remissions.  The veteran had thick and thin smears 
performed on May 2000 and there were no blood parasites 
seen on searching.  Additionally, an abdominal ultrasound 
done on November 1999 that revealed no hepatosplenomegaly 
but did show a fatty liver.  Accordingly, the Board finds 
no residual disability resulting from the malaria.  Thus, 
the preponderance of the evidence is against the veteran's 
claim.

Furthermore, the Board finds that the current 
noncompensable rating is the highest rating warranted in 
conjunction with the veteran's original claim and 
subsequent grant of service connection for residuals of 
malaria. Fenderson v. West, 12 Vet. App. 119 (1999).  

Entitlement to an increased (compensable) rating for 
residuals of a right ankle laceration.

The RO has assigned a 0 percent (noncompensable) rating 
for residuals of a right ankle laceration by analogy under 
Diagnostic Code 5299-5271 in accordance with the criteria 
set forth in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  In regard to the appropriateness of the 
diagnostic codes applied by the RO or the Board, where a 
disability is not specifically listed in the Schedule, the 
disability will be considered under criteria where the 
function affected, the anatomical localization, and the 
symptomatology are analogous. 38 C.F.R. § 4.20 (2002).

Diagnostic Code 5271 provides for the evaluation of 
limitation of motion of the ankle.  Limited motion of the 
ankle will be rated as 20 percent disabling if marked and 
10 percent disabling if moderate.  38 C.F.R. Part 4, Code 
5271 (2002).  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. 
§ 4.71, Plate II (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) must also 
be considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

A review of the record shows that the veteran has not 
sought treatment for a right ankle treatment.  
Additionally, multiple VA examinations show that there is 
no current disability of the right ankle, to include the 
provisions of DeLuca. X-rays of the right ankle were 
normal.  Additionally, on the most recent July 2000 VA 
examination the examiner noted that the veteran indicated 
that his right ankle gave him no problems.  As there is no 
evidence of current right ankle impairment the Board finds 
that a compensable evaluation for a residuals of a right 
ankle laceration are not warranted. 

Furthermore, the Board finds that the current 
noncompensable rating is the highest rating warranted in 
conjunction with the veteran's original claim and 
subsequent grant of service connection for residuals of a 
right ankle laceration. Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of 
the doubt rule. 38 C.F.R. §4.3 (2002).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of malaria is denied.

Entitlement to an increased (compensable) rating for 
residuals of a right ankle laceration is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

